DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims submitted on 08/24/2021 are accepted.
Acknowledgements
This office action is in response to the reply file on 08/24/2021.
In the reply, the applicant amended claims 1, 4-5, 7-8, 11-12, 14-15, 17, and 19-21 and cancelled claims 2-3, 13, and 16. 
Claim Objections
Claims 1, 4, 7, and 14-15 are objected to because of the following informalities:
In claim 1, line 6, “the plurality of channels having a” should read “each channel of the plurality of channels having a”
In claim 1, line 8, “wherein at least two of the plurality of channels” should read “wherein at least two channels of the plurality of channels”
In claim 1, lines 10-11, “at least one of the plurality of channels” should read “at least one channel of the plurality of channels”
In claim 4, lines 1-2, “claim 1, and wherein” should read “claim 1, wherein”
In claim 7, line 3, “between the at least one of the plurality of channels” should read “between at least one channel of the plurality of channels”
In claim 14, line 8, “the plurality of channels having a” should read “each channel of the plurality of channels having a”
In claim 14, line 10, “wherein at least two of the plurality of channels” should read “wherein at least two channels of the plurality of channels”
In claim 14, line 12, “at least one of the plurality of channels” should read “at least one channel of the plurality of channels”
In claim 15, lines 3-4, “at least one of the plurality of channels” should read “at least one channel of the plurality of channels”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the apparatus according to claim 2” in line 1. Claim 2 currently corresponds, however, to a cancelled claim. For examinations purposes, Examiner is interpreting claim 12 such that it depends upon claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-10, 12, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rezai et al. (US 2005/0015128).

    PNG
    media_image1.png
    831
    1012
    media_image1.png
    Greyscale

Regarding claim 1, Rezai et al. discloses an apparatus (“device 800” of Fig. 8A-8C) for medical procedures (see [0077]), the apparatus (800) comprising: a body (“hole ring 805” of Fig. 8A-8B) having an inner portion (see Fig. 8A and note how inner portion corresponds to the portion of the body which 
Regarding claim 8, Rezai et al. discloses the apparatus according to claim 1 and further discloses wherein the at least one of the plurality of channels (820/825) is sized to operably maintain at least one tube (“lead L” of Fig. 8C, see Fig. 8C illustrating how “lead L” corresponds to a tube and further see Fig. 8C illustrating how the tube fits within “system of grooves 820” such that the tube is maintained by at least one channel of the plurality of channels and, therefore, the at least one of the plurality of channels is sized to operably maintain at least one tube). 
Regarding claim 9, Rezai et al. discloses the apparatus according to claim 8 and further discloses wherein the tube (L) is a catheter (see [0104], lines 8-15 indicating how, “The term lead may refer to an electrode providing electrical stimulation or a parenchymal catheter for infusing pharmaceutical agents”).
Regarding claim 10, Rezai et al. discloses the apparatus according to claim 8 and further discloses wherein the at least one curve is operable to maintain a location of the tube (L) relative to the body (see Fig. 8C illustrating how the tube may be inserted into the plurality of channels along their respective curves such that the at least one curve is operable to maintain a location of the tube relative to the body). 
Regarding claim 12, Rezai et al. discloses the apparatus according to claim 1 and further discloses wherein the plurality of channels (820/825) are orthogonal to the hole (807, see Fig. 8A illustrating how the hole extends through a central plane of the apparatus and the plurality of channels extend along a plane which is perpendicular to the central axis and note how, therefore, the plurality of channels are orthogonal to the hole).
Regarding claim 21, Rezai et al. discloses an apparatus (“device 800” of Fig. 8A-8C) for medical procedures (see [0077]), the apparatus (800) comprising: a body (“hole ring 805” of Fig. 8A-8B) having an inner portion (see Fig. 8A and note how inner portion corresponds to the portion of the body which extends radially within “periphery 830”) and an edge portion (“periphery 830” of Fig. 8A), the edge .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rezai et al. (US 2005/0015128) in view of Hummen et al. (US 2012/0245529).
Regarding claims 4 and 6, Rezai et al. discloses the apparatus according to claim 1. Rezai et al. does not, however, disclose wherein the apparatus further comprises at least one wing fixedly coupled to the edge portion of the body, the at least one wing defining at least one hole extending through the at least one wing. Nor does Rezai et al. disclose the apparatus further comprising a cap having a cap body having a shape corresponding to the edge portion of the body, an edge of the cap body having a lip operable create a friction fit with the edge of the body.
In the same field of endeavor, Hummen et al. teaches an apparatus (“cover 1 and a base part 2, 3, 4, 5” of Fig. 1) for medical procedures (see [0006]), the apparatus (1/2/3/4/5) comprising: a body (“annular body 2” of Fig. 1) having an inner portion (“cover face 27” and “transition region 26” of Fig. 2) and an edge portion (“lateral shell 25” of Fig. 2), the edge portion (25) defining a terminal end of the body (2, see Fig. 2 illustrating how edge portion forms an substantially cylindrical end terminal end of the body), the body (2) defining at least one surface spanning the inner portion and the edge portion (see Fig. 2 illustrating how inner portion and edge portion cooperatively form a surface which faces in an opposite direction from “lower side 24”); a plurality of channels (“grooves 22” of Fig. 1) disposed on the at least one surface of the body (2, see Fig. 1-2 illustrating how the channels are disposed on the at least one surface of the body), the plurality of channels (22) having a first terminal end (see Fig. 2 illustrating 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Rezai et al. such that the apparatus further comprises the cap taught by Hummen et al. Such a modification provides the apparatus with a cap having a cap body having a shape corresponding to the edge portion of the body, an edge of the cap 
Regarding claim 5, Rezai et al. in view of Hummen et al. teaches the apparatus of claim 4. Rezai et al. further teaches the apparatus (800) further comprises a plurality of walls (see Fig. 8A above which comprises an annotation illustrating two walls of the plurality of walls comprised by the apparatus), wherein the plurality of walls (see Fig. 8A above) define spaces between the plurality of walls (see Fig. 8A above illustrating a space between the two indicated walls) between the plurality of walls (see Fig. 8A above), and wherein the spaced define the plurality of channels (820/825, see Examiner’s annotated Fig. 8A above illustrating how the space between the two indicated walls defines a portion of “system of grooves 820”).
Regarding claim 7, Rezai et al. in view of Hummen et al. teaches the apparatus according to claim 6 and further teaches wherein the cap (1 of Hummen et al.) comprises at least one opening (“inlet opening 13” of Fig. 1 of Hummen et al.), the opening (13) located on the cap (1) corresponding to a location of intersection between that at least one of the plurality of channels and the edge portion (see [0048], lines 1-5 and see Fig. 1-3 illustrating how the opening of the cap is located at a location which is aligned with and, therefore, corresponds to the location of intersection between one of the channels and the edge portion). 
Regarding claims 14 and 18, Rezai et al. discloses a method of forming, the method comprising: forming a body (“hole ring 805” of Fig. 8A-8B) having an inner portion (see Fig. 8A and note how inner 
In the same field of endeavor, Hummen et al. teaches a method of forming an apparatus (“cover 1 and a base part 2, 3, 4, 5” of Fig. 1) for medical procedures (see [0006]), the method comprising: forming a body (“annular body 2” of Fig. 1) having an inner portion (“cover face 27” and “transition region 26” of Fig. 2) and an edge portion (“lateral shell 25” of Fig. 2), the edge portion (25) defining a terminal end of the body (2, see Fig. 2 illustrating how edge portion forms an substantially cylindrical end terminal end of the body), the body (2) defining at least one surface spanning the inner portion and the edge portion (see Fig. 2 illustrating how inner portion and edge portion cooperatively form a surface which faces in an opposite direction from “lower side 24”); forming a plurality of channels (“grooves 22” of Fig. 1) disposed on the at least one surface of the body (2, see Fig. 1-2 illustrating how the channels are disposed on the at least one surface of the body), the plurality of channels (22) having a first terminal end (see Fig. 2 illustrating how each channel comprises a first terminal end which is positioned at the edge portion) at the edge portion (25) of the body (2, see Fig. 2 above illustrating how the first terminal ends extend to the edge portion of the body and are, therefore, at the end portion of the body). Hummen et al. further teaches, the method comprising forming a cap (“cover 1” of Fig. 1-3) having a cap body (“base body 10” of Fig. 1) having a shape corresponding to the edge portion (25) of the body (2, see Fig. 1-3 illustrating how cap body comprises a cylindrical shape which corresponds to and is complementary to the cylindrical shape formed by the edge portion of the body), an edge of the cap body (10) having a lip (see Fig. 2 illustrating how the edge of the cap body comprises a lip which is transvers to the circularly-shaped top portion of the cap body) operable to create a friction fit with the edge (25) of the body (2, see [0018] indicating how the cap “seals the base part” and see Fig. 3 illustrating how the lip contacts the edge of the body and is, therefore, operable to create a friction with the edge of the body as a result of this contact). Finally, Hummen et al. teaches wherein the method 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rezai et al. such that the method further comprises forming the cap taught by Hummen et al. Such a modification provides the method comprising forming a cap having a cap body having a shape corresponding to the edge portion of the body, an edge of the cap body having a lip operable create a friction fit with the edge of the body and further provides the method comprising forming at least one wing fixedly coupled to the edge portion of the body, the at least one wing defining at least one hole extending through the at least one wing. Such a modification would be advantageous because the cap provides a means for sealing the body of the apparatus (see [0007], lines 1-3 of Hummen et al.) and forms protection from bacteria, microorganisms, and/or dirt particles for a period of time (see [0018], lines 1-5 of Hummen et al.). Furthermore, the at least one wing provides a means for attaching the cover and body to a scalp or skull during medical procedures (see [0020]).
Regarding claim 15, Rezai et al. in view of Hummen et al. teaches the method of claim 14. Rezai et al. further teaches wherein the body (805) defines a notch (‘Notch’, see Examiner’s annotated Fig. 8A above) extending through the body (805, see Fig. 8A illustrating how the notch extends through the body), and wherein the notch intersects the plurality of channels (see Fig. 8A illustrating how the notch 
Regarding claim 17, Rezai et al. in view of Hummen et al. teaches the method of claim 14. Rezai et al. further teaches wherein the body (805) comprises a plurality of walls (see Fig. 8A above which comprises an annotation illustrating two walls of the plurality of walls comprised by the apparatus), wherein the plurality of walls (see Fig. 8A above) define spaces between the plurality of walls (see Fig. 8A above illustrating a space between the two indicated walls) between the plurality of walls (see Fig. 8A above), and wherein the spaced define the plurality of channels (820/825, see Examiner’s annotated Fig. 8A above illustrating how the space between the two indicated walls defines a portion of “system of grooves 820”).
Regarding claim 19, Rezai et al. in view of Hummen et al. teaches the method of claim 14. Rezai et al. further teaches wherein the at least one curve is operable to maintain a location of a tube (L) relative to the body (see Fig. 8C illustrating how the tube may be inserted into the plurality of channels along their respective curves such that the at least one curve is operable to maintain a location of the tube relative to the body).
Regarding claim 20, Rezai et al. in view of Hummen et al. teaches the method of claim 14. Rezai et al. further teaches wherein the plurality of channels (820/825) are orthogonal to the hole (807, see Fig. 8A illustrating how the hole extends through a central plane of the apparatus and the plurality of channels extend along a plane which is perpendicular to the central axis and note how, therefore, the plurality of channels are orthogonal to the hole).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rezai et al. (US 2005/0015128) in view of Hummen et al. (US 2012/0245529) and Wright et al. (US 2004/0204685).
Regarding claim 11, Rezai et al. in view of Hummen et al. teaches all of the limitations of claim 4. Neither Rezai et al. nor Hummen et al., however, teach wherein the at least one wing comprises four wings. 
Wright et al. teaches an apparatus (“shielding device 10” of Fig. 2 and 24-25) for medical procedures (see Fig. 1-2), the apparatus comprising: a body (“base securement 120” of Fig. 12) wherein the body comprises four wings (see Fig. 1 and Fig. 12 illustrating presence of four elongated wings extending from the body), the four wings each defining a hole (“aeration holes 103, 105, 107 and 109” of Fig. 12) extending through each wing (see Fig. 12 illustrating how each hole extends through each wing). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Rezai et al. in view of Hummen et al. such that the at least one wing comprises four wings as taught by Wright et al. Such a modification corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Furthermore, requiring that the at least one wing comprise four wings corresponds to a mere duplication of parts; and it has been held that a mere duplication of parts does not comprise patentable significance unless a new and unexpected result is produced by the duplication (see 2144.04 of MPEP). Finally, such a modification would be advantageous because the holes associated with each wing provide a source of aeration (see [0053] of Wright et al.) and, therefore, providing four wings would advantageously result in additional sources of aeration.
Response to Arguments
Applicant’s arguments with respect to claims 1, 14, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783